EXHIBIT 8.1 List of Subsidiaries Name Jurisdiction of Incorporation Candela Corporation Delaware Syneron Inc. Delaware Syneron Canada Corp. Canada Syneron Candela Corp. Australia PTY. Ltd. Australia Candela Laser (Deutschland) GmbH Germany Candela France SARL France Candela Iberica S.A. Spain Candela Italia Italy Candela KK Japan Candela Portugal, Unipessoal Lda. Portugal Candela (U.K.) Limited United Kingdom Inlight Corp. California Light Instruments Ltd. Israel Medical Holdings (BVI) Inc. British Virgin Islands Medical Holdings (Cayman) Inc. Cayman Islands Primaeva Medical Inc. Delaware Rakuto Bio Technologies Ltd. Israel Syneron (Beijing) Medical & Cosmetics Enterprise Ltd. China Syneron/Candela (Beijing) Medical Technologies Co., Ltd. China Syneron Switzerland GmbH Switzerland Syneron Holdings LLC Delaware Syneron GmbH Germany Syneron Medical (HK) Ltd. Hong Kong UltraShape Europe B.V. Netherlands UltraShape Ltd. Israel New Star Lasers, Inc. (Cooltouch) California
